Citation Nr: 0609589	
Decision Date: 04/03/06    Archive Date: 04/13/06	

DOCKET NO.  05-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy with chronic prostatitis. 

2.  Entitlement to service connection for dermatomyositis.


REPRESENTATION

Appellant represented by:	Tennessee State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Senior Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's benign prostatic hypertrophy with chronic 
prostatitis is not related to his active service. 

2.  The veteran's dermatomyositis is not related to his 
active service.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy with chronic prostatitis was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2.  Dermatomyositis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, Naval, or air service, and certain disabilities 
subsequently become manifest, service connection may be 
granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2005).  Benign prostatic hypertrophy with chronic 
prostatitis and dermatomyositis are not some of the 
disabilities for which service connection may be established 
presumptively based on exposure to Agent Orange.  38 C.F.R. 
§ 3.309(e).

The veteran has asserted, in written statements and in 
testimony during a personal hearing before the undersigned in 
August 2005, his belief that he was exposed to an herbicide 
agent during his active service when he was assigned to duty 
near the demilitarized zone in Korea from May 1968 to 
September 1968, and that his current benign prostatic 
hypertrophy with chronic prostatitis and dermatomyositis have 
occurred as a result of his exposure to Agent Orange.  
Because benign prostatic hypertrophy with chronic prostatitis 
and dermatomyositis have not been determined to be related to 
herbicide exposure on a presumptive basis, the veteran could 
submit evidence indicating a relationship between these 
disabilities and his active service, including any exposure 
to Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, he has not submitted such evidence and, 
at page 7 of the August 2005 personal hearing transcript, he 
testified that no doctor had ever indicated that there was 
any relationship between his prostate or skin disability and 
his active service.  The veteran is not qualified, as a lay 
person, to furnish medical opinions or diagnoses, as such 
matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements are not probative in determining any 
correct diagnosis or etiology for any current diagnosis.

Service medical records are silent for complaint, finding, or 
treatment with respect to benign prostatic hypertrophy with 
chronic prostatitis or dermatomyositis.  A May 1968 service 
medical record indicates that the veteran complained of a 
rash on his back.  Examination revealed acne-like dermatitis.  
Remaining service medical records do not indicate any further 
findings with respect to any relevant skin condition.  

During the veteran's personal hearing in August 2005, at page 
5, he testified that he first noticed his skin problems 6 or 
7 years before and, at page 6, indicated that his first 
prostate treatment was in 1997 or 1998.  He indicated that he 
had received treatment since then.  

Private and VA treatment records reflect that the veteran has 
been diagnosed with benign prostatic hypertrophy with chronic 
prostatitis and dermatomyositis.  However, there is no 
competent medical evidence which indicates that either of 
these conditions existed during active service or that either 
is related to active service, including any alleged exposure 
to Agent Orange during active service.

The lapse in time between the veteran's active service and 
when benign prostatic hypertrophy with chronic prostatitis 
and dermatomyositis were first manifest in the late 1990's 
weighs against the veteran's claim as does the absence of any 
evidence indicating that these disorders existed during his 
active service or that they are related to his active 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  In the absence of any competent 
medical evidence supporting the veteran's claim, and the 
above analysis, a preponderance of the evidence is against 
his claims for service connection for benign prostatic 
hypertrophy with chronic prostatitis and dermatomyositis.  



Veterans Claims Assistance Act

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that the Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
advised of the VCAA in June 2003, prior to the initial AOJ 
decision in December 2003.  

The veteran was provided with VCAA notice in June 2003 and 
again in April 2005, as well as being provided with VCAA 
implementing regulations in the statement of the case issued 
in December 2004.  The content of these notices has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The aforementioned VCAA letters, together with the statement 
of the case informed the veteran of the information and 
evidence not of record that was necessary to substantiate his 
claim.  He was informed of VA's and his responsibility with 
respect to acquiring information and advised that if he had 
any relevant information in his possession he should send it 
to VA.

With respect to the VA's duty to assist, it appears that all 
available private and VA treatment records have been 
obtained.  In a May 2005 statement the veteran indicated that 
he had no new evidence to submit.  He has been afforded a 
personal hearing.  Although further development was not 
undertaken with respect to any exposure of the veteran to an 
herbicide during his active service, such development would 
not have resulted in any benefit to the veteran because there 
is no probative evidence of record, which indicates any 
relationship between his currently manifested benign 
prostatic hypertrophy with chronic prostatitis and 
dermatomyositis and any alleged exposure to Agent Orange.  
The veteran was not afforded a VA examination.  However, 
based upon the evidence of record the Board concludes that 
such examination is not warranted.  38 C.F.R. § 3.159(c)(4) 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim(s) for service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


ORDER

Service connection for benign prostatic hypertrophy with 
chronic prostatitis is denied.

Service connection for dermatomyositis is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


